NUMBER 13-18-00114-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


                  IN THE INTEREST OF I.G. JR. AND O.I.G,
                            MINOR CHILDREN


                   On appeal from the 36th District Court
                       of San Patricio County, Texas



                                      ORDER
             Before Justices Rodriguez, Contreras, and Hinojosa
                              Order Per Curiam

      This cause is before the Court on appellant Father’s “Motion for Preparation of and

Access to Records and Extension of Time to Submit Brief.” In his motion, Father seeks

the Court’s permission to supplement the record. He further prays that he be granted an

extension of time to file his brief, with his brief due ten days after the record is

supplemented.    This Court, having fully examined and considered Father’s motion

believes it should be granted with order. The Court, however, requires strict adherence
to the briefing rules in appeals of parental termination cases, such as this appeal, and

looks with disfavor upon the delay caused by such extension requests. See TEX. R. APP.

P. 38.6; see also id. R. 28.4.

       Father’s motion is hereby GRANTED. The supplementation should be completed

and filed with this Court on or before March 29, 2018. Father is hereby ORDERED to

file his appellate brief with this Court on or before the tenth day after supplementation is

accomplished. Further motions for extension of time will not be favorably entertained by

this Court, absent extraordinary circumstances.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Cameron Brumfield, by email and certified mail, return receipt

requested.

                                                                      PER CURIAM

Delivered and filed the 20th
day of March, 2018.




                                             2